DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Training module in claim 11
Data processing module in claim 11
**The modules disclosed above has been interpreted as tied to the structure of a processor as disclosed in the originally filed specification at least in paragraph [0002].**

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter

Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to dependent claim 8, none of the cited prior art alone or in combination provides motivation to teach “wherein the processing the camera data comprises: determining first depth values based on a single camera model for each camera of the camera system; determining pairwise disparity maps from overlapping sections of two adjacent camera images from the camera data; and determining a surround depth map based on the first depth values and the pairwise disparity maps” as the references only teach image capture and projection of vehicle surroundings in combination with machine learning techniques for generating the virtual output, however the references fail to explicitly disclose the process for combining depth values of a model of each individual vehicle camera with pairwise disparity mapping specifically for just adjacent cameras for the purpose of generating a depth map corresponding to the surrounding view, in conjunction with the limitations of claim 1 with which it depends regarding use of a machine learning model for facilitating generation of the vehicle surrounding view.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claim 18, this claim recites limitations similar in scope to that of claim 8, and thus is objected to under the same rationale as provided above.
In regards to dependent claims 9, 10, 19, and 20, these claim depends from an objected to base claim, and thus are objected to under the same rationale as provided above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US 2019/0349571 A1, hereinafter referenced “Herman”) in view of Chen (2015 “DeepDriving: Learning Affordance for Direct Perception in Autonomous Driving”, hereinafter referenced “Chen”).

In regards to claim 1. Herman discloses a method of processing camera data from a camera system associated with a vehicle (Herman, paragraph [0020]), comprising: 
-storing a plurality of photorealistic scenes of an environment (Herman, paragraph [0027]; Reference discloses the image generator 110 generates a virtual perspective image (e.g. isometric view, top-down view, etc.) from a pseudo three-dimensional image of the area around the vehicle 100 and generates an image to be displayed to the user based on a virtual camera view of the pseudo three-dimensional image); 
-training, by a processor, a machine learning model to produce a surround view Herman, paragraphs [0027] and [0029]; Reference at [0027] discloses the image generator 110 (i.e. processor) generates a virtual perspective image (e.g. isometric view, top-down view, etc.) from a pseudo three-dimensional image of the area around the vehicle 100 and generates an image to be displayed to the user based on a virtual camera view of the pseudo three-dimensional image… The image generator 110 stitches the captured images together to generate a 360 degree view around the vehicle 100. Paragraph [0029] discloses the image generator 110 analyzes the captured images to produce the depth map to determine dimensions of objects proximate to the vehicle 100. In some examples, the image generator 110 uses a trained neural network to either produce a voxel depth map or a per pixel depth map. The captured images around the vehicle and the producing of depth maps based on the images via the image generator 110 interpreted as training, by a processor, a machine learning model to produce a surround view  using the plurality of photorealistic scenes as training data); 
-and processing, by a processor, the camera data from the camera system associated with the vehicle based on the trained machine learning model to produce a surround view of an environment of the vehicle (Herman, Fig. 5 and paragraphs [0027], [0029], [0034]; Reference at [0027] discloses the image generator 110 (i.e. processor) generates a virtual perspective image (e.g. isometric view, top-down view, etc.) from a pseudo three-dimensional image of the area around the vehicle 100 and generates an image to be displayed to the user based on a virtual camera view of the pseudo three-dimensional image… The image generator 110 stitches the captured images together to generate a 360 degree view around the vehicle 100. Paragraph [0029] discloses the image generator 110 analyzes the captured images to produce the depth map to determine dimensions of objects proximate to the vehicle 100. In some examples, the image generator 110 uses a trained neural network to either produce a voxel depth map or a per pixel depth map. Paragraph [0034] discloses FIG. 5 illustrates an example of the view image 502 provided to the when the objects are close enough to intersect the boundary of the projection surface and the projection surface is altered (e.g., as illustrated in FIGS. 3A and 3B above).The captured images from the camera around the vehicle and the producing of depth maps based on the images via the image generator 110 for providing an undistorted view around the vehicle interpreted as processing, by a processor, the camera data from the camera system associated with the vehicle based on the trained machine learning model to produce a surround view of an environment of the vehicle).  
Herman does not explicitly disclose but Chen teaches
-approximating a ground truth surround view (Chen, “2. Learning affordance for driving perception” section page 2724 and “Mapping from an image to affordance” section page 2724; Reference at learning affordance section discloses in the training phase, we manually drive a “label collecting car” in the game to collect screenshots (first person driving view) and the corresponding ground truth values of the selected affordance indicators. This data is stored and used to train a model to estimate affordance in a supervised learning manner. In the testing phase, at each time step, the trained model takes a driving scene image from the game and estimates the affordance indicators for driving. The mapping from image section discloses we use a state-of-the-art deep learning ConvNet as our direct perception model to map an image to the affordance indicators…we focus on highway driving with multiple lanes….therefore, we only need to model these three lanes. The modelling of lanes via machine learning with respect to ground truth values is interpreted as approximating a ground truth surround view).
Herman and Chen are combinable because they are in the same field of endeavor regarding vehicle display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the distortion correction vehicle projection features of Herman to include the DeepDriving learning affordance features of Chen in order to provide the user with a system that allows for distortion correction of vehicle surround view camera projections as taught by Herman while incorporating the DeepDriving learning affordance features of Chen in order to provide training of a deep convolutional neural network using human driving features from a video game for increasing driving performance in a variety of environments, applicable to improving autonomous or semi-autonomous driver systems such as those taught in Herman. 

In regards to claim 2. Herman in view of Chen teach the method of claim 1.
Herman further discloses
-wherein the training is based on deep learning methods (Herman, paragraph [0029]; Reference discloses the image generator 110 uses a trained neural network to either produce a voxel depth map or a per pixel depth map).  

In regards to claim 3. Herman in view of Chen teach the method of claim 2.
Herman does not explicitly disclose but Chen teaches
-wherein the machine learning model includes a deep neural network (Chen, “Introduction” section continued page 2723; Reference discloses the system’s model is built upon the state-of-the-art deep Convolutional Neural Network (ConvNet) framework to automatically learn image features for estimating affordance related to autonomous driving).
Herman and Chen are combinable because they are in the same field of endeavor regarding vehicle display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the distortion correction vehicle projection features of Herman to include the DeepDriving learning affordance features of Chen in order to provide the user with a system that allows for distortion correction of vehicle surround view camera projections as taught by Herman while incorporating the DeepDriving learning affordance features of Chen in order to provide training of a deep convolutional neural network using human driving features from a video game for increasing driving performance in a variety of environments, applicable to improving autonomous or semi-autonomous driver systems such as those taught in Herman. 

In regards to claim 4. Herman in view of Chen teach the method of claim 1.
Herman does not explicitly disclose but Chen teaches
-wherein the plurality of scenes is generated based on one or more style transfer methods (Chen, “2. Learning affordance for driving perception” section page 2724; Reference discloses In the training phase, we manually drive a “label collecting car” in the game to collect screenshots (first person driving view) and the corresponding ground truth values of the selected affordance indicators. This data is stored and used to train a model to estimate affordance in a supervised learning manner. In the testing phase, at each time step, the trained model takes a driving scene image from the game and estimates the affordance indicators for driving. Driving scene images for training the model obtained from a game interpreted as use of style transfer method for scene generation).  
Herman and Chen are combinable because they are in the same field of endeavor regarding vehicle display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the distortion correction vehicle projection features of Herman to include the DeepDriving learning affordance features of Chen in order to provide the user with a system that allows for distortion correction of vehicle surround view camera projections as taught by Herman while incorporating the DeepDriving learning affordance features of Chen in order to provide training of a deep convolutional neural network using human driving features from a video game for increasing driving performance in a variety of environments, applicable to improving autonomous or semi-autonomous driver systems such as those taught in Herman. 

In regards to claim 5. Herman in view of Chen teach the method of claim 1.
Herman further discloses
-wherein the plurality of scenes is generated based on physical models (Herman, paragraph [0033]; Reference discloses In the example illustrated in FIG. 3A, the image generator 110 applies a computer generated model of object, a previously captured image, or a substitute image (e.g., of the sky, etc.) to the areas not represented by the stitched images).  

In regards to claim 6. Herman in view of Chen teach the method of claim 1.
Herman does not explicitly disclose but Chen teaches
-wherein the plurality of scenes is generated based on graphic design (Chen, “2. Learning affordance for driving perception” section page 2724; Reference discloses In the training phase, we manually drive a “label collecting car” in the game to collect screenshots (first person driving view) and the corresponding ground truth values of the selected affordance indicators. This data is stored and used to train a model to estimate affordance in a supervised learning manner. In the testing phase, at each time step, the trained model takes a driving scene image from the game and estimates the affordance indicators for driving. Driving scene images for training the model obtained from a game interpreted as use graphic design).  
Herman and Chen are combinable because they are in the same field of endeavor regarding vehicle display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the distortion correction vehicle projection features of Herman to include the DeepDriving learning affordance features of Chen in order to provide the user with a system that allows for distortion correction of vehicle surround view camera projections as taught by Herman while incorporating the DeepDriving learning affordance features of Chen in order to provide training of a deep convolutional neural network using human driving features from a video game for increasing driving performance in a variety of environments, applicable to improving autonomous or semi-autonomous driver systems such as those taught in Herman. 

In regards to claim 7. Herman in view of Chen teach the method of claim 1.
Herman further discloses
-wherein the training comprises: projecting the scenes onto cameras using camera parameters to simulate an input view (Herman, paragraph [0025]; Reference discloses the cameras 106 capture images of the around the vehicle 100. As describe below, these images are used to generate a depth map to alter the projection surface (e.g., the projection surface 202 of FIGS. 3A and 3B below) and to be stitched together to be projected onto the projection surface); 
-and processing the input view with the machine learning model to generate a virtual surround view approximating one that would be obtained if acquired from a given vantage point by a camera with desired viewpoint parameters (Herman, paragraphs [0029] and [0031]; Reference at [0029] discloses the image generator 110 analyzes the captured images to produce the depth map to determine dimensions of objects proximate to the vehicle 100. In some examples, the image generator 110 uses a trained neural network to either produce a voxel depth map or a per pixel depth map. Paragraph [0031] discloses the image generator 110 defines the virtual camera 206 having a viewport. Using the view from the viewport, the image generator 110 generate a view image of the area around the vehicle 100….the virtual scene (e.g., the stitched image projected onto the projection surface 202 and the virtual camera 206) includes a model of the vehicle 100 such that the model of the vehicle 100 may also be in the view image depending on the viewport of the virtual camera 206….the image generator 110 receives instructions to manipulate the viewport of the virtual camera 206 to facilitate a user viewing the area around the vehicle 100 at different angles.  Applying the trained neural network for producing depth maps and using the image generator to define virtual viewpoint via virtual cameras for different angles around the vehicle interpreted as processing the input view with the machine learning model to generate a virtual surround view approximating one that would be obtained if acquired from a given vantage point by a camera with desired viewpoint parameters)

In regards to claim 11. Herman discloses a non-transitory computer readable medium for processing camera data from a camera system associated with a vehicle (Herman, paragraphs [0020] and [0038]), comprising: 
-a data storage device (Herman, paragraph [0026]; Reference discloses the infotainment head unit 108 includes hardware (e.g., a processor or controller, memory, storage, etc.) and software (e.g., an operating system, etc.) for an infotainment system) configured to store a plurality of photorealistic scenes of an environment (Herman, paragraph [0027]; Reference discloses the image generator 110 generates a virtual perspective image (e.g. isometric view, top-down view, etc.) from a pseudo three-dimensional image of the area around the vehicle 100 and generates an image to be displayed to the user based on a virtual camera view of the pseudo three-dimensional image); 
-a training module configured to, by a processor, train a machine learning model to produce a surround view Herman, paragraphs [0027] and [0029]; Reference at [0027] discloses the image generator 110 (i.e. processor having training module) generates a virtual perspective image (e.g. isometric view, top-down view, etc.) from a pseudo three-dimensional image of the area around the vehicle 100 and generates an image to be displayed to the user based on a virtual camera view of the pseudo three-dimensional image… The image generator 110 stitches the captured images together to generate a 360 degree view around the vehicle 100. Paragraph [0029] discloses the image generator 110 analyzes the captured images to produce the depth map to determine dimensions of objects proximate to the vehicle 100. In some examples, the image generator 110 uses a trained neural network to either produce a voxel depth map or a per pixel depth map. The captured images around the vehicle and the producing of depth maps based on the images via the image generator 110 interpreted as training, by a processor, a machine learning model to produce a surround view  using the plurality of photorealistic scenes as training data); 
-and a data processing module configure to, by a processor, process the camera data from the camera system associated with the vehicle based on the trained machine learning model to produce a surround view of the environment of the vehicle (Herman, Fig. 5 and paragraphs [0027], [0029], [0034]; Reference at [0027] discloses the image generator 110 (i.e. processor) generates a virtual perspective image (e.g. isometric view, top-down view, etc.) from a pseudo three-dimensional image of the area around the vehicle 100 and generates an image to be displayed to the user based on a virtual camera view of the pseudo three-dimensional image… The image generator 110 stitches the captured images together to generate a 360 degree view around the vehicle 100. Paragraph [0029] discloses the image generator 110 analyzes the captured images to produce the depth map to determine dimensions of objects proximate to the vehicle 100. In some examples, the image generator 110 uses a trained neural network to either produce a voxel depth map or a per pixel depth map. Paragraph [0034] discloses FIG. 5 illustrates an example of the view image 502 provided to the when the objects are close enough to intersect the boundary of the projection surface and the projection surface is altered (e.g., as illustrated in FIGS. 3A and 3B above).The captured images from the camera around the vehicle and the producing of depth maps based on the images via the image generator 110 for providing an undistorted view around the vehicle interpreted as processing, by a processor, the camera data from the camera system associated with the vehicle based on the trained machine learning model to produce a surround view of an environment of the vehicle).  
Herman does not explicitly disclose but Chen teaches
-approximating a ground truth surround view (Chen, “2. Learning affordance for driving perception” section page 2724 and “Mapping from an image to affordance” section page 2724; Reference at learning affordance section discloses in the training phase, we manually drive a “label collecting car” in the game to collect screenshots (first person driving view) and the corresponding ground truth values of the selected affordance indicators. This data is stored and used to train a model to estimate affordance in a supervised learning manner. In the testing phase, at each time step, the trained model takes a driving scene image from the game and estimates the affordance indicators for driving. The mapping from image section discloses we use a state-of-the-art deep learning ConvNet as our direct perception model to map an image to the affordance indicators…we focus on highway driving with multiple lanes….therefore, we only need to model these three lanes. The modelling of lanes via machine learning with respect to ground truth values is interpreted as approximating a ground truth surround view)
Herman and Chen are combinable because they are in the same field of endeavor regarding vehicle display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the distortion correction vehicle projection features of Herman to include the DeepDriving learning affordance features of Chen in order to provide the user with a system that allows for distortion correction of vehicle surround view camera projections as taught by Herman while incorporating the DeepDriving learning affordance features of Chen in order to provide training of a deep convolutional neural network using human driving features from a video game for increasing driving performance in a variety of environments, applicable to improving autonomous or semi-autonomous driver systems such as those taught in Herman. 

In regards to claim 12. Herman in view of Chen teach the non-transitory computer readable medium of claim 11.
Herman further discloses
-wherein the training module performs the training based on deep learning methods (Herman, paragraph [0029]; Reference discloses the image generator 110 uses a trained neural network to either produce a voxel depth map or a per pixel depth map).  

In regards to claim 13. Herman in view of Chen teach the non-transitory computer readable medium of claim 12.
Herman does not explicitly disclose but Chen teaches
-wherein the machine learning model includes a deep neural network (Chen, “Introduction” section continued page 2723; Reference discloses the system’s model is built upon the state-of-the-art deep Convolutional Neural Network (ConvNet) framework to automatically learn image features for estimating affordance related to autonomous driving).  
Herman and Chen are combinable because they are in the same field of endeavor regarding vehicle display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the distortion correction vehicle projection features of Herman to include the DeepDriving learning affordance features of Chen in order to provide the user with a system that allows for distortion correction of vehicle surround view camera projections as taught by Herman while incorporating the DeepDriving learning affordance features of Chen in order to provide training of a deep convolutional neural network using human driving features from a video game for increasing driving performance in a variety of environments, applicable to improving autonomous or semi-autonomous driver systems such as those taught in Herman. 

In regards to claim 14. Herman in view of Chen teach the non-transitory computer readable medium of claim 11.
Herman does not explicitly disclose but Chen teaches
-wherein the plurality of scenes is generated based on one or more style transfer methods (Chen, “2. Learning affordance for driving perception” section page 2724; Reference discloses In the training phase, we manually drive a “label collecting car” in the game to collect screenshots (first person driving view) and the corresponding ground truth values of the selected affordance indicators. This data is stored and used to train a model to estimate affordance in a supervised learning manner. In the testing phase, at each time step, the trained model takes a driving scene image from the game and estimates the affordance indicators for driving. Driving scene images for training the model obtained from a game interpreted as use of style transfer method for scene generation).  
Herman and Chen are combinable because they are in the same field of endeavor regarding vehicle display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the distortion correction vehicle projection features of Herman to include the DeepDriving learning affordance features of Chen in order to provide the user with a system that allows for distortion correction of vehicle surround view camera projections as taught by Herman while incorporating the DeepDriving learning affordance features of Chen in order to provide training of a deep convolutional neural network using human driving features from a video game for increasing driving performance in a variety of environments, applicable to improving autonomous or semi-autonomous driver systems such as those taught in Herman. 

In regards to claim 15. Herman in view of Chen teach the non-transitory computer readable medium of claim 11.
Herman further discloses
-wherein the plurality of scenes is generated based on physical models (Herman, paragraph [0033]; Reference discloses In the example illustrated in FIG. 3A, the image generator 110 applies a computer generated model of object, a previously captured image, or a substitute image (e.g., of the sky, etc.) to the areas not represented by the stitched images).  

In regards to claim 16. Herman in view of Chen teach the non-transitory computer readable medium of claim 11.
Herman does not explicitly disclose but Chen teaches
-wherein the plurality of scenes is generated based on graphic design (Chen, “2. Learning affordance for driving perception” section page 2724; Reference discloses In the training phase, we manually drive a “label collecting car” in the game to collect screenshots (first person driving view) and the corresponding ground truth values of the selected affordance indicators. This data is stored and used to train a model to estimate affordance in a supervised learning manner. In the testing phase, at each time step, the trained model takes a driving scene image from the game and estimates the affordance indicators for driving. Driving scene images for training the model obtained from a game interpreted as use graphic design)  
Herman and Chen are combinable because they are in the same field of endeavor regarding vehicle display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the distortion correction vehicle projection features of Herman to include the DeepDriving learning affordance features of Chen in order to provide the user with a system that allows for distortion correction of vehicle surround view camera projections as taught by Herman while incorporating the DeepDriving learning affordance features of Chen in order to provide training of a deep convolutional neural network using human driving features from a video game for increasing driving performance in a variety of environments, applicable to improving autonomous or semi-autonomous driver systems such as those taught in Herman. 

In regards to claim 17. Herman in view of Chen teach the non-transitory computer readable medium of claim 11.
Herman further discloses
-wherein data processing module trains the machine learning model by: projecting the scenes onto cameras using camera parameters to simulate an input view (Herman, paragraph [0025]; Reference discloses the cameras 106 capture images of the around the vehicle 100. As describe below, these images are used to generate a depth map to alter the projection surface (e.g., the projection surface 202 of FIGS. 3A and 3B below) and to be stitched together to be projected onto the projection surface);  
-processing the input view with the machine learning model to generate a virtual surround view approximating one that would be obtained if acquired from a given vantage point by a camera with desired viewpoint parameters (Herman, paragraphs [0029] and [0031]; Reference at [0029] discloses the image generator 110 analyzes the captured images to produce the depth map to determine dimensions of objects proximate to the vehicle 100. In some examples, the image generator 110 uses a trained neural network to either produce a voxel depth map or a per pixel depth map. Paragraph [0031] discloses the image generator 110 defines the virtual camera 206 having a viewport. Using the view from the viewport, the image generator 110 generate a view image of the area around the vehicle 100….the virtual scene (e.g., the stitched image projected onto the projection surface 202 and the virtual camera 206) includes a model of the vehicle 100 such that the model of the vehicle 100 may also be in the view image depending on the viewport of the virtual camera 206….the image generator 110 receives instructions to manipulate the viewport of the virtual camera 206 to facilitate a user viewing the area around the vehicle 100 at different angles.  Applying the trained neural network for producing depth maps and using the image generator to define virtual viewpoint via virtual cameras for different angles around the vehicle interpreted as processing the input view with the machine learning model to generate a virtual surround view approximating one that would be obtained if acquired from a given vantage point by a camera with desired viewpoint parameters).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619